ORDER

Bobby Dennis Shepherd, a pro se Kentucky resident, appeals a decision by the Benefits Review Board of the United States Department of Labor affirming an administrative law judge’s (ALJ) decision denying him benefits under the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 901 et seq. Shepherd has moved for leave to proceed in forma pauperis. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed.
On May 21, 1993, Shepherd filed an application for benefits under the Federal Coal Mine Health and Safety Act of 1969. Shepherd alleged that he stopped working in 1988 due to the closing of the mines where he was employed.
The Department of Labor issued a denial of benefits on October 27, 1993. Shepherd filed a document on May 26, 1994, which the Department treated as a request for reconsideration and allowed Shepherd time to submit additional evidence. As no additional evidence was filed, the Department affirmed the denial of benefits on September 12, 1994. Shepherd later filed a document with the Department, but was advised on March 8, 1996, that because he had not filed an appeal of the prior denial, he would have to file a new claim.
Shepherd filed a second application for benefits on March 21, 1996. The District Director issued a denial of benefits on August 9, 1996. Shepherd disagreed with the denial, filed additional evidence, and sought reconsideration on September 4, 1996. Following a review of the evidence and having conducted an informal conference on the issues, the District Director affirmed the prior denial and entered a proposed decision denying benefits on February 25,1997.
Pursuant to Shepherd’s request, the claim was transferred to the Office of Administrative Law Judges on May 23, 1997. A formal hearing was conducted before an ALJ on May 6, 1998. The ALJ denied benefits on February 26, 1999. Shepherd appealed the ALJ’s decision to the Benefits Review Board. The Board affirmed the ALJ’s decision on March 8, 2000. Shepherd’s request for reconsideration was denied on June 22, 2000.
*397In a letter to the District Director, which was received on July 5, 2000, Shepherd requested that his case be “held where it was.” Shepherd was informed that the correspondence was being treated as a request for modification. Shepherd was told that he needed to establish a change in condition or that a mistake in a determination of fact had been committed at the time his claim was denied. Since no new evidence had been submitted. Shepherd was advised on September 6, 2000, that his request for modification would be referred to the Office of Administrative Law Judges for a determination on whether a mistake of fact had been made.
On September 27, 2002, an ALJ issued a decision denying benefits. The claim was then appealed to the Benefits Review Board. The Board affirmed the ALJ’s decision on July 21, 2003. It is from the Board’s July 21, 2003, decision that Shepherd has appealed.
Shepherd raises no issues on appeal for this court to address. In his brief. Shepherd simply seeks to have his appeal remain open for a year. As Shepherd fails to present any issues for this court to address, we affirm the decision of the Board. Shepherd’s request for in forma pauper status is granted. Rule 34(j)(2)(C), Rules of the Sixth Circuit.